Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 1 of 19

IN THE UNITED S'I"ATES DISTRICT COURT
MIDI)LE DISTRICT OF PENNSYLVANIA

COVER SHEET
KURT L. EHRESMAN
Plaintiff
CIVIL ACTION NO:
V.
THE HERSHEY cOMPANY
Defendant - : JURY TRIAL DEMANDED
For Plaintiffs: \ Michael R. Kelley, Esquire
Wendell V. Courtney, Esquire
Smigel, Anderson & Sacks, LLP
4431 North Front Street
Hal'risburg,, PA 17110
(717) 234-2401
mkelley@$asllp.com
For Defendants: . Unknown

COMPLAINT

SUBMITT_ED BY MICHAEL R. KELLEY, ESQ.

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 2 of 19_

SMIGEL, ANDERSON & SACKS, LLP Michael R. Kelley, Esquire

River Chase Offlce Center I.D. No. 5 8854
4431 North Front Street, 3rd Floor Wendell V. Courtney, Esquire
Han'isburg, PA 17110-1778 I.D. No 32103
(717) 234-2401 Attorneysfor Plaintij"

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

_KURT L. EHRESMAN

Plaintiff
clvlL ACTION NO;
V.
THE HERSHEY COMPANY
Defendam j JURY TRIAL DEMANDED l
coMPLAINT

AND NOW COl\/[E_S Plaintiff Kurt L. Ehresman, by and through his

attomeys, Smigel, Anderson & Sacks, LLP, and makes the following Complaint:

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 3 of 19

PARTIES
l. Plaintiff, Kurt'L. Ehresman, is an adult individual Who resides at 301
Mercury Drive, Mechanicsburg, PA 17050, and is a Citizen of the United States of
America.
2. Defendant, The Hershey Cornpany, is a DelaWare corporation With its
U.S. Headquarters and business offices located at 100 Crystal A Drive, I-Iershey,

PA 17033.

JURISDICTION AND VENUE

3. This Court, in accordance With 28 U.S.C. § 1331, has jurisdiction over
Plaintiff’ s claims because this civil action arises under a law of the United States.
This Court also has supplemental jurisdiction over Plaintifi’s state law claims
because they arise from a common nucleus of operative facts.

4. Venue is proper in the Middle District of Pennsylvania pursuant to 28
U.S.C. § .1391(b)(1) and 1391(1))(2), because Defendant’s principal place of
business is located vvithin this judicial district and because a substantial part of the
events giving rise to PlaintifF s claims set forth herein occurred in this judicial
district.

5. Plaintiff has properly exhausted all of his administrative remedies by

initially filing a complaint With the Equal Employment Opportunity Cornrnission

` Case 1:19-cv-00212-`SHR Document 1 Filed 02/06/19 Page 4 of 19

(“EEOC”) and obtaining a right to sue letter from the EEOC prior to filing the n

instant lawsuit.

 

FACTUAL BACKGROUND
6. Plaintif`f’ s age is 52, his gender is Male, and his race is Caucasian.
7. Plaintiff is a Pennsylvania Licensed Attorney in good standing since l
1996.
8. Plaintiff is a Federally-licensed United States Patent & Trademark

Office Registered Patent Attorney in good standing.

9. Plaintiff Was first employed by Defendant in the title as “Counsel,
Technology lntellectual Property” beginning on August 23, 2013.

10. From April 2013 until August 23, 2013, Defendant recruited Plaintiff
to accept employment as the first licensed patent attorney in the history of The
Hershey 'Company.

- 11. In interviewing With representatives of Defendant, Plaintif`f expressly
raised his concern that, at age 47, he sought stability and assurances from
Defendant that his employment With Defendant could endure until his retirement
f`rom employment

12. Defendant’s' representatives expressly cited the long careers of then-

employed attorneys ofDef`endant, Bryan Simmons, Esq., Whose employment With

Case 1:19-cv-002127-SHR Document 1 Filed 02/06/19 Page 5 of 19

Defendant had endured over 25 years, and Lois Duquette,_Esq., whose
employment with Defendant had endured over 10 years, and that both expected to
retire from Defendant upon reaching retirement age.

13. In interviewing Plaintiff,_ Defendant’s representatives stated and
acknowledged that Plaintiff would only be permitted to represent Defendant in his
capacity as an attorney, that Plaintiff would be required to give up his private
practice and entire portfolio of clients, and that the offered employment could be
- expected to last to retirement if Plaintiff’s job performance was acceptable _

14. In reliance upon Defendant’s representations, Plaintiff accepted the
position as Counsel, Technology intellectual Property, effective August 23, 2013.

15. Plaintiff performed all duties and responsibilities of Counsel,
Technology Intellectual P_roperty, reporting to the Senior Counsel for Global
Intell.ectual Property, Lois'Duquette (“Duquette”), and received solid performance `
reviews and raises annually in that position, and throughout his entire employment
with Defendant.

16. After Duque`tt-e’s retirement in August of 201 5,` Defendant interviewed
at least 2 external candidates for the position of Senior Counsel for Global
Intellectual Property, in compliance with its policies for high-level positions,

following which Plaintiff was invited by Defendant to apply for the position.

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 6 of 19

17. On or about February 2016, Defendant, through a law leadership
committee including at least Adrian Mebane (“Mebane”) and Matt Ryan
(“Ryan”), informed Plaintiff that “the Committee had unanimously awarded”
Plaintiff the position of Senior Counsel for Global intellectual Property.

18. The Hershey Chocolate & Confectionery Company (“HCCC”) is
wholly owned by Defendant, with officers and board members that include only
employees of Defendant

19. HCCC owns a large number of trademarks that are licensed to '
Defendant to allow Defendant to use the trademarks in its international
manufacturing and sales operations.

20. During his employment, Defendant instructed Plaintiff to assume
certain responsibilities for HCCC and Plaintiff complied

21. Defendant never paid or otherwise compensated Plaintiff for the
additional responsibilities of the HCCC position, nor for continuing his
responsibilities as the acting Counsel, Technology Intellectual Property.

22. Defendant assigned Plaintiff several officer titles and signatory
authority for The Hershey Company and HCCC during Plaintiff’s tenure of
employment with Defendant, and instructed Plaintiff to execute contracts,

Intellectual Property applications and declarations, and other documents

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 7 of 19

_ Plaintiff followed those instructions to further the best interests of both
companies

23. Plaintiff held all responsibility globally for Defendant’s Intellectual
Property and other related legal issues, covering the only three Intellectual
Property attorney positions for Defendant and its affiliates through the effective
date of the termination of his employment, including responsibility for more than
10,000 trademarks and 100 patents and applications, and key trade secrets of
Defendant’s iconic branded candy empire, including budget and expenditure for
all Intellectual Property-related tasks, globally.

24. In addition to his position as Senior Counsel for Global Intellectual
Property, Plaintiff was the sole attorney for the Information Technology
department and the primary attorney contact for Defendant’s Research & l l
y Development, Innovation, Food Service, and Licensing departments

25. in each annual_performance review, Plaintiff was rated no lower than
“meets expectations” - a high ranking within Defendantis competitive
compressed ratings systems.

26. On Monday, October 2, 2017 Plaintiff went to the office of Mebane
for a regularly scheduled meeting to review significant iP tasks, issues, and

workload.

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 8 of 19

27 . Esther Read (“Read”) from Defendant’s Office of Human Resources
was with Mebane.

28. Mebane told Plaintiff that “The Company has decided to eliminate
your position, effective December 29, 2017.”

'29. In response to Mebane’s invitation for comment, Plaintiff expressed
his opinion that Defendant’s decision to eliminate his position was completely
unexpected and confusing, and that it put Defendant in a dangerous position by
leaving it with no in-house Intellectual Property attomey, globally.

30. Plaintiff also reminded Mebane and Read of his experience and
demonstrated ability, even under duress of covering three positions.

7 31. Mebane asked Plaintiff to “be a cooperative lP team member, and to
work with us through December 29, 2017.”

32. Mebane offered that Plaintiff could take some time, and then further
react and comment, if desired, but that the decision to eliminate his position had
been made and was final.

33. Mebane then asked Read to meet with Plaintiff in Plaintiff"s office to
go over a severance package that Defendant planned to offer him.

34. Read presented and described proposed severance package terms that

would be available only if Plaintiff signed a Severance Agreement, and indicated

that the proposed Severance Agreement would be ready within a few days.

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 9 of 19

35. Plaintiff left his meetings with Mebane and Read with the clear
understanding that Defendant had eliminated his position, and he had no reason to
doubt the truth of Mebane and Read’s representations to that effect.

36. r- On Monday, Qctober 9, 2017 Plaintiff reported to his office and
commenced working. 1 At approximately 9:45 a.m., Plaintiff received a telephone
call from Mebane, who was not in the office. Mebane asked “are you at the
office?” Plaintiff answered “Yes, l am working quietly with my door ciosed. l
have hundreds of emails.”r Mebane then asked “Can you leave and work remote? -
How soon? By 10 a.m.?” Plaintiff was surprised, but agreed to gather work-and
take it by 10 a.m.

37. Minutes later, Ryan knocked on Plaintiffs office door and opened it,
and sternly asked “Are you still here? Are you going?” Plaintiff answered, "‘I
1 just got a call from Adrian minutes ago and agreed to go since he asked me to.”
Ryan acknowledged, looked at his watch, and said “10 o’clock?” Plaintiff
nodded, and Ryan closed the door.

38. Plaintiff immediately divided his office into two piles - Defendant’s
property, and his Plaintiff’ s property, and left carrying as much of his own
property as he could.

39. Plaintiff was never allowed to step foot into his Hershey office again.

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 10 of 19

401 On or about Friday October 13, 2017, Mebane called Plaintiff and told
him that “We didn’t want you to be surprised, but we have revoked your site
access, your access badge, and your email access. You will be placed on
Administrative Leave, and do not need to report to work or do any work. You
will be paid on Administrative Leave through December 29, 2017.”

41. Mebane also asked Plaintiff to await the Severance Agreement, and to
work with Robert Sandkuhler (“Sandkuhler”), an attorney in Defendant’s Law
Department, as the sole contact for any issues with the Severance Agreement or
` anything else involving Defendant.

42. From October 18 through November 24, 2017, Plaintiff, Read and
‘ Sandkuhler worked to revi_ew, revise, and execute the Severance Agreement.

43`. Plaintiff agreed and signed the Severance Agreement in full reliance
on Defendant’s statements and representations that Plaintiff’ s position was being
eliminated._ A true and correct copy of the Severance Agreement is attached
hereto as “Exhibit A”.

44. Plaintiff would not have signed the Severance Agreement had he
known or had any reason to believe that Defendant’s statements and
representations were false.\.or misleading

45. l Plaintiff had joined Defendant in 2013 based on his reasonable

expectations that Defendant would be truthful and lawful in its dealings with him.

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 11 of 19

46. On or about March 7, 2018, less than 3 months after the Severance
Date of December 29, 2017, Plaintiff learned that Defendant had hired a Head of
Intellectual Property.

47. lOn or about March 8, 2017 Plaintiff located and preserved the Linked-
ln profile of Dinisia Hardly Folmar (“Folmar”), whose profile clearly announces
her _as Head of Intellectual Property at The Hershey Company.

48. Folmar’s profile shows that: she is a Trademark Attorney and not a
Licensed Registered Patent attorney; she is female; she is African-American; and
she is under 40 years old. n

49. ' Folmar’s profile also shows that she worked at Coca-Cola from 200§~
2015, where Defendant’s then General Counsel Leslie Tumer, also a female
African-American, worked as General Counsel until December 2012.

50. Folmar and Turner’s careers at Coca Cola’s law department
overlapped, and it is averred that Folmar and Turner knew each other and were
involved in many of the same activities, including diversity committees and
minority professional associations

51. Plaintiff was stunned to learn of Defendant’s hire of a Head of
Intellectual Property and the false nature of Defendant’s representations to him.

52. Defendant’s termination of Plaintiff’ s employment occurred

contemporaneously, systematically, concomitantly, and intentionally with

10

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 12 of 19

Defendant’s recruitment and hiring of Folmar to take his former position, which
had not been eliminated `

53. Upon information and belief, the Administrative Leave on which
Plaintiff was placed was orchestrated by Defendant to prevent Plaintiff’s
discovery of Defendant’s illegal and discriminatory acts.

54. Defendant did not ever notify or mention to Plaintiff the position of
Head of Intellectual Property. l

5 5. Defendant did not invite Plaintiff to apply for the position of Head of
Intellectua1 Property, as Defendant had expressly done into 2016 when Defendant '
canvassed externally, invited Plaintiff to apply, and then unanimously awarded
Plaintiff the position of Senior Counsel for Global Intellectual Property.

5 6. ln his roleat Defendant from January 2016 through December 29,
2017, Plaintiff clearly was the global head of intellectual property, performing
every role-of the only Intellectual Property attorney positions within Defendant
company, and supervising domestic and foreign law employees and contractors to
manage all Intellectual Property legal activities for Defendant and HCCC,
globally.

57. The position of Head of Intellectual Property is the same position

Plaintiff held and performed as Senior Counsel for Global lntellectual Property.

11

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 13 of 19

58. Defendant’s_ termination of Plaintiff’s employment was to enable
Defendant to increase its diversity _ a highly promoted internal and publicly
_ promoted objective of Defendant during Plaintiff’ s tenure - by eliminating an
older Caucasian male attorney and replacing him with a younger African
American female attorney__.

l59. During the time that Plaintiff was employed by Defendant, it also
terminated the employment of other Caucasians over the age of 40. Plaintiff
believes and therefore avers that Defendant intentionally and systematically
terminated employees who were older and Caucasian consistent with its diversity
goals.

60. 1 Defendant’s objective of “diversity”is well-advertised and constantly
promoted by Defendant.- For example, Defendant named 2017 the “Year of the
Woman”, and promoted itself as “HERshey” in campaigns highlighting only its
women employees and officers in large posters, social media, and elsewhere

M
FRAUDULENT INDUCEMENT

61. Each and every preceding paragraph of this Complaint is incorporated
herein by reference as if:the same were more fully set forth herein.

62. Under Pennsylvania law, a claim for fraudulent inducement

encompasses the same elements as a claim for common law fraud, but also

12

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 14 of 19

requires 'an additional element - that the misrepresentation at issue was made with
specific intent to induce another to enter into a contract when the person had no
duty to enter into the contract
63. Under Pennsylvania law, inducing another to enter into a contract by
means of fraud or a material misrepresentation, when the other party was under no
duty to enter into the contract, is a key element of a claim for fraudulent .
inducement The misrepresentation must be made knowingly In determining
whether there is a misrepresentation, the law equates concealment of a fact with
an affirmative assertion. In certain instances, non-disclosure, as opposed to
concealment, is equated with an affirmative assertion When all the necessary
fact`ors, factual misrepresentation§ materiality, reasonable reliance, etc. are shown,
the contract becomes voidable and may be rescinded for fraudulent inducement
64. Defendant knowingly misrepresented to Plaintiff that it was
eliminating the position of Senior Counsel for Global Intellectual Property to
induce Plaintiff to accept termination of his employment and to enter into a
Severance Agreement.
65. Defendant knowingly made misrepresentations to and concealed facts
from Plaintiff, including but not limited to its:
a. representations to Plaintiff that his position as Senior Counsel

for Global lntellectual Property was being eliminated;

13

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 15 of 19

b. plan to create and fill the Head of _Intellectual Property position
with Folmar;

c. recruitment of and communications with Folmar;

d. use of the Administrative Leave against Plaintiff to maintain
concealment; and

e. use of the non-public process of creating and filling la position
of Head of Intellectual Property.

66. Plaintiff expressly relied upon Defendant’s knowing
misrepresentation of facts,_ and he would never have signed the Severance
Agreement had he known of the falsity of the representations and/or of the
concealed_activities of Defendant n l

67. Plaintiff was under no contractual or other duty to Defendant to sign
the Severance Agreement.… f

68. The release provisions in the Severance Agreement are null and void,
or voidable at Plaintiff` s option to rescind, which Plaintiff hereby exercises, by
virtue of Defendant’s fraudulent inducement of Plaintiff to execute the Severance
Agreement.

69. Plaintiff submits that the rescindment and/or voiding of the Severance
Agreement voids any and all terms thereof, including all releases therein, and

permits Plaintiff to proceed with the remaining counts herein seeking remedy for

14

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 16 of 19

Defendant’s illegal and discriminatory treatment of Plaintiff and the resulting
damages suffered by Plaintiff.-

WHEREFORE, Plaintiff Kurt Ehresman requests that this Court enter
judgment in his favor and against Defendant for compensatory, consequential
and/or incidental damages, together with interest, attomey’s fees, costs and any
other relief the Court may deem just and proper.

M
VIOLATION OF THE PENNSYLVANIA HUMAE_RELATIONS
ACT, 43 P.S. 8 951-963

70. lEach and every preceding paragraph of this Complaint is incorporated
herein by reference as if the same were more fully set forth herein.

71. l Plaintiffbelieves, and therefore avers, that Defendant’s actions, as more
fully set forth above, were taken due to Plaintiff" s protected class as a Caucasian,
male, over the age of 40 (Plaintiff was age 51 at the time of his termination).

72. Plaintiff believes, and therefore avers, that Defendant terminated
Plaintiff because he is Caucasian, male and over the age of 50.

73. Based upon the foregoing, Plaintiff alleges that Defendant violated

Section 5 of the Pennsylvania Human Relations Act, 43 P.S. § 951-963, et seq.

15

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 17 of 19

74. Based upon the foregoing, Plaintiff requests that Defendant be required l
' to provide all appropriate remedies under Section_ 9 on of Pennsylvania Human
Relations Act.

WHEREFORE, Plaintiff Kurt Ehresman requests that this Court enter
judgment in his favor and against Defendant for compensatory, consequential
and/or incidental damages, together with interest, attomey’s fees, costs and any
other relief the Court may deem just and proper.

COUNT III
VIOLATION OF 42 U.S.C 88 2000e to 2000e-17
§race, color, gender) -
75. Each and every preceding paragraph of this Complaint is incorporated

herein by reference as if the same were more fully set forth herein

76. Plaintiffbelieves, and therefore avers, that Defendant’s actions, as more
fully set forth above, were due to Plaintiff”s protected class as a Caucasian and a
male.

77. Plaintiff ` believes, and therefore avers, that Defendant terminated
Plaintiff because he is Caucasian and male.

78. Based upon the foregoing, Plaintiff alleges that Defendant violated 42 l

U.s.C. §'20003, et seq.

16

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 18 of 19

79. Based upon tl'ie foregoing, Plaintiff requests that Defendant be required
to provide all appropriate remedies for'violation of 42 U.S.C. §‘2`000a, et lseq.
WHEREFORE, Plaintiff Kurt Ehresman requests that this Court enter

judgment in his favor and against Defendant for compensatory, consequential
and/or incidental damages, together with interest, attorney’s fees, costs and any
other relief the Court may deem just and proper.

COUNT IV

VIOLATION OF AGE MDISCRIMINATION IN EMPLOYMENT ACT OF
M
29 U.S.C. §§ 621 to 634

80. Each and every preceding paragraph of this Complaint is incorporated
herein by reference as if the same were more fully set forth herein.'

81. Plaintiffbelieves, and therefore avers, that Defendant’s actions, as more
fully set forth above, were due to Plaintiff’s protected class as an employee over age
40, namely age 51 at the time of his termination

82. Plaintiff believes, and therefore avers, that Defendant terminated
Plaintiff because he is over the age of 50.

83. Based upon the foregoing, Plaintiff alleges thatDefendant violated 29
U.S.C. §§ 621to 634 et seq.

84. Based upon the foregoing, Plaintiff requests that Defendant be required

to provide all appropriate remedies for violation of 29 U.S.C. §§ 621 to 634 et seq.

17

Case 1:19-cv-00212-SHR Document 1 Filed 02/06/19 Page 19 of 19

WHEREFORE, Plaintiff Kurt Ehresman requests that this Court enter
judgment in his favor and against Defendant for compensatory, consequential

and/or incidental damages,together with interest, attorney’s fees, costs and any

other relief the _Court may deem just and proper.

Respectfully submitted,
SMIGEL, ANDERSON & SACKS, LLP

Date Februarye 2019 . By: MJ"OR 141/%*'~/-

Michael R. Kelley, Esquire- ID # 854
Wendell V Courtney, Esquire- l # 32103
4431 North Front Street - '
Harrisburg, PA 171 10
(717) 234-2401 _

Attomeysfor Plaintiff

18

